Case 2:19-cv-05869-RGK-RAO Document 53 Filed 06/02/20 Page 1of1 Page ID #:1790

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. 2:19-cv-05869-RGK-RAO Date June 2, 2020

 

 

Title LIQWD, INC. v. L’OREAL S.A.

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause Why Plaintiffs’ Complaint Should

Not Be Dismissed for Lack of Jurisdiction

On January 5, 2017, Liqwd, Inc. and Olaplex, LLC (“Plaintiffs”) filed a complaint against
L’Oréal S.A. (“Defendant”) and its subsidiaries in the United States District Court in the District of
Delaware (the “Delaware Action”). On April 23, 2018, the Delaware Court dismissed Defendant for
lack of personal jurisdiction. Subsequently, on July 8, 2019, Plaintiffs re-filed their action solely against
Defendant, alleging trade secret misappropriation under both state and federal law (the “instant action”).

Since the instant action was filed, significant progress has been made in the Delaware Action.
Following a final judgment in their favor, Plaintiffs appealed the Delaware Court’s dismissal of
Defendant to the Federal Circuit. At the same time, Defendant has moved to dismiss the instant action
pursuant to both Federal Rules 12(b)(2) and 12(b)(6). Due to the timing of the Plaintiffs’ appeal,
however, Defendant briefed the jurisdictional issue raised by the appeal only in its Reply, arguing that
the comity doctrine warrants dismissal for lack of jurisdiction. Plaintiffs have not had an opportunity to
brief the Court on the issue.

Accordingly, the Court orders Plaintiffs to show cause in writing by June 5, 2020 why the Court
should not dismiss the instant action for lack of jurisdiction. Plaintiffs’ filing must be no more than 5
pages in length.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
